Exhibit 10.25


EMPLOYMENT AGREEMENT 1.4


THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated January __, 2007


By and Between:


MAGNITUDE INFORMATION SYSTEMS, INC., a Delaware corporation (the "Company" or
the "Employer"),


AND


___________________________, an individual having an address at
_____________________________________and one of three (3) shareholders of
Kiwibox Media, Inc. ("Executive")


WHEREAS, the Company desires to hire the Executive and employ him in the
position of Executive Officer; and


WHEREAS, Executive has agreed to serve as the Company's Executive Officer ,
pursuant to the terms and conditions set forth herein.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Executive and the Company hereby agree as
follows:


ARTICLE 1


EMPLOYMENT


1.1 Employer hereby hires the Executive as the Executive Officer of the Company
and Executive hereby affirms and accepts such positions and employment by
Employer for the Term (as defined in Article 3 below), upon the terms and
conditions set forth herein.


1.2 The Employer shall utilize its best efforts to cause its Board of Directors
to appoint one of the three Kiwibox Shareholders as a member of the Employer's
Board of Directors throughout the Term.


ARTICLE 2


DUTIES


During the Term, Executive shall serve Employer faithfully, diligently and to
the best of his ability, under the direction and supervision of the Board of
Directors of Employer ("Board of Directors") and shall use his best efforts to
promote the interests and goodwill of Employer and any affiliates, successors,
assigns, parent corporations, subsidiaries, and/or future purchasers of
Employer. Executive shall render such services during the Term at Employer's
principal place of business or at such other place of business as may be
determined by the Board of Directors, as Employer may from time to time
reasonably require of him, and shall devote all of his business time to the
performance thereof. Executive shall have those duties and powers as generally
pertain to each of the offices of which he holds, as the case may be, subject to
the control of the Board of Directors. Employer and Executive also agree that
Employer shall utilize its best efforts to have its Board of Directors appoint
one of the three Kiwibox Shareholders to be a member of the Employer's Board of
Directors during the Term.


--------------------------------------------------------------------------------



ARTICLE 3


TERM


The term of this Agreement (the "Term") shall commence on the date hereof (the
"Effective Date"), and continue thereafter for a term of two (2) years, as may
be extended or earlier terminated pursuant to the terms and conditions of this
Agreement. The Term is renewable upon the agreement of the parties hereto.


ARTICLE 4


COMPENSATION


4.1 Salary and Equity Compensation


(a) In consideration of Executive's services to Employer, Employer shall pay to
Executive an annual base salary (the "Base Salary") of One Hundred Fifty
Thousand Dollars ($150,000.00), payable in equal installments at the end of each
regular payroll accounting period as established by Employer, or in such other
installments upon which the parties hereto shall mutually agree, and in
accordance with Employer's usual payroll procedures, but no less frequently than
monthly.


(b) In addition to the Base Salary, Employer shall pay to Executive an annual
bonus, based upon the attainment of certain business goals (the “Performance
Bonus”), equal to (i) $100,000 in the event the Kiwi Business has received no
less than an average 215,000 Unique Visitors during either the 10th, 11th or
12th month of the first year of the term or $316,000 in gross revenues within
the 12 moth period following the Effective Date, or (ii) $50,000 in the event
the Kiwi Business has received at least an average 175,000 but less than an
average 215,000 Unique Visitors during either the 10th, 11th or 12th month of
the first year of the term or at least $237,000 in gross revenues but less than
$316,000 within the 12 moth period following the Effective Date, and: (x)
$100,000 in the event the Kiwi Business has received no less than an average
550,000 Unique Visitors during either the 22nd, 23rd or 24th month of the second
year of the term or $1,961,000 in gross revenues within the 12 moth period
following the first anniversary of the Effective Date, or (ii) $50,000 in the
event the Kiwi Business has received at least an average 415,000 but less than
an average 550,000 Unique Visitors during either the 22nd, 23rd or 24th month of
the second year of the term or at least $1,500,000 in gross revenues but less
than $1,961,000 within the 12 moth period following the first anniversary of the
Effective Date.


(c) In addition to the Base Salary and Executive’s right to earn the Performance
Bonus, Employer shall issue to Executive a Stock Option to purchase 7,500,000
shares of the Employer's common stock, at an exercise price equal to Employer's
common stock fair market value as of the date of this Agreement (the "Stock
Option"). The Stock Option shall vest (i.e., become exercisable) in three
installments, as follows: One half of the Stock Options shall vest on the first
anniversary date of the Effective Date; an additional quarter of the Stock
Option shall vest on each of the 18th month and second anniversaries of the
Effective Date. Executive must be continuously a full-time employee of the
Company through the time he exercises part or all of the Stock Option, except,
however, in the event this Agreement is terminated by the Executive for a Good
Reason, as defined in Article 10.1 and 10.2 below, or by the Employer without
Cause, as defined in Article 10.3 below, in which cases the Stock Option shall
immediately and fully vest upon such termination provided further that the
events surrounding any such termination have not been the subject of any claim,
proceeding or lawsuit by either the Executive or the Company in which further
case the Stock Option shall only vest upon final adjudication, determining that
such termination was a valid termination by the Executive for Good Reason or by
the Employer without Cause pursuant to the applicable above referenced articles
of this Agreement. The Stock Option shall be deemed a non-qualified stock option
(i.e., not an ISO).


--------------------------------------------------------------------------------



(d ) In addition to the Base Salary, the Stock Option and the Executive’s right
to earn the Performance Bonus, Employer shall issue to Executive a second Stock
Option to purchase 3,000,000 shares of the Employer's common stock, at an
exercise price equal to the “Market Price” of the Company’s publicly traded
common shares. “Market Price” means the average sales price of a Company Common
Share for the twenty (20) trading days immediately preceding the date of this
Agreement as recorded by the Electronic Bulletin Board, over-the-counter market,
and which shall vest based upon the attainment of certain business goals (the
"Performance Stock Option"). The Performance Stock Option shall vest (i.e.,
become exercisable) in two installments: 1,500,000 upon the first anniversary of
the Effective Date, provided that the Kiwi Business has received no less than an
average 215,000 Unique Visitors during either the 10th, 11th or 12th month of
the first year of the term or $316,000 in gross revenues within the 12 month
period following the first anniversary of the Effective Date, and; one half upon
the second anniversary date of the Effective Date, provided that the Kiwi
Business has received at least an average 550,000 Unique Visitors during either
the 22nd, 23rd or 24th month of the second year of the term or $1,961,000 in
gross revenues within the 12 month period following the first anniversary of the
Effective Date. Executive must be continuously a full-time employee of the
Company through the time he exercises part or all of the Performance Stock
Option, except, however, in the event this Agreement is terminated by the
Executive for a Good Reason, as defined in Article 10.1 and 10.2 below, or by
the Employer without Cause, as defined in Article 10.3 below, in which cases the
Performance Stock Option shall immediately and fully vest upon such termination
provided further that the events surrounding any such termination have not been
the subject of any claim, proceeding or lawsuit by either the Executive or the
Company in which further case the Performance Stock Option shall only vest upon
final adjudication, determining that such termination was a valid termination by
the Executive for Good Reason or by the Employer without Cause pursuant to the
applicable above referenced articles of this Agreement. The Performance Stock
Option shall be deemed a non-qualified stock option (i.e., not an ISO). A
"Unique Visitor" is a person who visits a Kiwibox website during any month
during the term of this Agreement.


(e) Executive hereby acknowledges that the Stock Option, the performance Stock
Option and the shares issuable upon the exercise thereof shall be "restricted
securities" as such term is defined under Rule 144, unless and until an
effective registration covering these shares takes place, promulgated under the
Securities Act of 1933, as amended (the "1933 Act"); that the Executive hereby
represents that he shall accept such compensation and has no present intent to
distribute or transfer such securities; that such securities shall bear the
appropriate restrictive legend providing that they may not be transferred except
pursuant to the registration requirements of the 1933 Act or pursuant to
exemptions therefrom, and; the Executive further acknowledges that he may be
required to hold such securities for an indeterminable amount of time.


Benefits


4.2 Executive shall be entitled to participate in all medical and other
executive benefit plans, including four (4) weeks vacation, sick leave,
retirement accounts and other executive benefits provided by Employer to any of
the other senior officers of the Employer on terms and conditions no less
favorable than those offered to such senior officers. Such participation shall
be subject to the terms of the applicable plan documents and Employer's
generally applicable policies.


4.3 Expense Reimbursement


Employer shall reimburse Executive for reasonable and necessary expenses
incurred by him on behalf of Employer in the performance of his duties hereunder
during the Term, including any and all travel and entertainment expenses related
to the Employer's business in accordance with Employer's then customary
policies, provided that such expenses are adequately documented.


--------------------------------------------------------------------------------



ARTICLE 5


OTHER EMPLOYMENT


During the Term, Executive shall devote all of his business and professional
time and effort, attention, knowledge, and skill to the management, supervision
and direction of Employer's business and affairs as Executive's highest
professional priority. Employer shall be entitled to all benefits, profits or
other remuneration arising from or incidental to all work, services and advice
performed or provided by Executive. Nothing in this Agreement shall preclude
Executive from:


(a) serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of Employer,
provided that Executive must obtain the prior written approval of the
independent members of the Board;


(b) serving as a consultant in his area of expertise (in areas other than in
connection with the business of Employer), to government, industrial, and
academic panels provided that only de minimis time shall be devoted thereto and
Executive must obtain the prior written approval of the independent members of
the Board of Employer and where it does not conflict with the interests of
Employer, provided that such written consent shall not be unreasonably withheld,
delayed or conditioned; and


(c) managing his personal investments or engaging in any other non-competing
business; provided that such activities do not materially interfere with the
regular performance of his duties and responsibilities under this Agreement.


ARTICLE 6


CONFIDENTIAL INFORMATION/INVENTIONS


Confidential Information


6.1 Executive shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known in the
website industry (the "Website Industry") or otherwise made public by Employer
which affects or relates to Employer's business, finances, marketing and/or
operations, research, development, inventions, products, designs, plans,
procedures, or other data (collectively, "Confidential Information") except in
the ordinary course of business or as required by applicable law. Without regard
to whether any item of Confidential Information is deemed or considered
confidential, material, or important, the parties hereto stipulate that as
between them, to the extent such item is not generally known in the Website
Industry, such item is important, material, and confidential and affects the
successful conduct of Employer's business and goodwill, and that any breach of
the terms of this Section 6.1 shall be a material and incurable breach of this
Agreement. Confidential Information shall not include: information in the public
domain other than because of a breach of this Agreement.


Documents


6.2 Executive further agrees that all documents and materials furnished to
Executive by Employer and relating to Employer's business or prospective
business are and shall remain the exclusive property of Employer. Executive
shall deliver all such documents and materials, and all copies thereof and
extracts therefrom, to Employer upon demand therefor and in any event upon
expiration or earlier termination of this Agreement.


--------------------------------------------------------------------------------


 
Inventions and Intellectual Property
 
6.3 All ideas, inventions, and other developments or improvements conceived
or reduced to practice by Executive, alone or with others, during the Term of
this Agreement, whether or not during working hours, that are within the scope
of the business of Employer or that relate to or result from any of Employer's
work or projects or the services provided by Executive to Employer pursuant to
this Agreement, shall be the exclusive property of Employer. Executive agrees to
assist Employer, at Employer's expense, to obtain patents and copyrights on any
such ideas, inventions, writings, and other developments, and agrees to execute
all documents necessary to obtain such patents and copyrights in the name of
Employer. Exhibit A attached to and incorporated by reference into this
Agreement is a list of assets owned by the Kiwibox Shareholders, are not related
to the business of Kiwicox Media, Inc. and which are not within the scope of
this Article 6.3


Disclosure


6.4 During the Term, Executive will promptly disclose to the Board of Directors
full information concerning any interest, direct or indirect, of Executive (as
owner, shareholder, partner, lender or other investor, director, officer,
executive, consultant or otherwise) or any member of his immediate family in any
business that is reasonably known to Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to, Employer or any of their suppliers or customers.


ARTICLE 7


COVENANT NOT TO COMPETE


7.1 No Competitive Activities. Except as expressly permitted in Article 5 above,
during the Term, Executive shall not engage in any activates that are
competitive with the actual or prospective business of the Company, including
without limitation: (a) engaging directly or indirectly in any business
substantially similar to any business or activity engaged in (or proposed to be
engaged in) by Employer, including and not limited to business that relates to
the Website Industry; (b) engaging directly or indirectly in any business or
activity competitive with any business or activity engaged in (or proposed to be
engaged in) by Employer; (c) soliciting or taking away any executive, employee,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor of Employer, or attempting to so solicit or take away; (d)
interfering with any contractual or other relationship between Employer and any
executive, employee, agent, representative, contractor, supplier, vendor,
customer, franchisee, lender or investor; or (e) using, for the benefit of any
person or entity other than Employer any Confidential Information of Employer.


7.2 The foregoing covenant prohibiting competitive activities shall survive the
termination of this Agreement, and shall extend, and shall remain enforceable
against Executive, for the period of two (2) years following the date this
Agreement is terminated. In addition, during the two-year period following such
expiration or earlier termination, neither Executive nor Employer shall make or
permit the making of any negative statement of any kind concerning Employer or
their affiliates, or their directors, officers or agents or Executive.


ARTICLE 8


SURVIVAL


Except as otherwise provided, Executive agrees that the provisions of Articles
6, 7, 8 and 9 shall survive expiration or earlier termination of this Agreement
for any reasons whether voluntary or involuntary, with or without Cause, and
shall remain in full force and effect thereafter.


--------------------------------------------------------------------------------




ARTICLE 9


INJUNCTIVE RELIEF


Executive acknowledges and agrees that the covenants and obligations of
Executive set forth in Articles 6 and 7 with respect to non-competition,
non-solicitation, confidentiality and Employer's property relate to special,
unique and extraordinary matters and that a violation of any of the terms of
such covenants and obligations will cause Employer irreparable injury for which
adequate remedies are not available at law. Therefore, Executive agrees that if
Executive breaches this Agreement than Employer shall be entitled to apply for
an injunction, restraining order or such other equitable relief as a court of
competent jurisdiction as limited by Section 13.3 may deem necessary or
appropriate to restrain Executive from committing any violation of the covenants
and obligations referred to in this Article 9. Executive shall have the right to
appeal from such injunction or order and to seek reconsideration. These
injunctive remedies are cumulative and in addition to any other rights and
remedies Employer may have at law or in equity.


ARTICLE 10


TERMINATION


Termination by Executive


10.1 Executive may terminate this Agreement for Good Reason at any time upon 30
days' written notice to Employer, provided the Good Reason has not been cured
within such period of time. In addition, Executive may terminate this agreement
anytime, upon providing a 60 days' written notice.


Good Reason


10.2 In this Agreement, "Good Reason" means, without Executive's prior written
consent, the occurrence of any of the following events, unless Employer shall
have fully cured all grounds for such termination within thirty (30) days after
Executive gives notice thereof:



(i) any reduction in his then-current Salary or benefits, other than in
connection with a percentage pay cut that is applicable to all senior executives
and which is the same percentage for all such persons or in connection with a
general reduction in benefits;


(ii) any material failure to timely grant, or timely honor, the Stock Option set
forth in Article 4.1;


(iii) failure to pay or provide required expenses;


(iv) Any diminution in authority or responsibility to a non-executive position;


The written notice given for Good Reason by Executive to Employer shall specify
in reasonable detail the cause for termination, and such termination notice
shall not be effective until thirty (30) days after Employer's receipt of such
notice, during which time Employer shall have the right to respond to
Executive's notice and cure the breach or other event giving rise to the
termination.


--------------------------------------------------------------------------------



Termination by Employer


10.3 Employer may terminate its employment of Executive under this Agreement
with or without Cause at any time by written notice to Executive. For purposes
of this Agreement, the term Cause for termination by Employer shall be (a) a
conviction of or plea of guilty or nolo contendere by Executive to a felony, or
any crime involving fraud, securities laws violations, embezzlement or
moral turpitude; (b) the refusal by Executive to perform his material duties and
obligations hereunder or to follow the proper instructions of the Board of
Directors; (c) Executive's willful or intentional misconduct in the performance
of his duties and obligations; (d) conduct that is known or that should have
been known by Executive to be detrimental to the best interests of the Company,
as determined by the independent members of the board; (e) if Executive or any
member of his family makes any personal profit arising out of or in connection
with a transaction to which Employer is a party or with which it is associated
without making disclosure to and obtaining the prior written consent of the
independent members of the Board; or (f) the entry by the Securities and
Exchange Commission or a self-regulatory organization of a consent decree
relating to a securities law violation by Executive. The written notice given
hereunder by Employer to Executive shall specify that it is without Cause or if
it is with Cause shall specify in reasonable detail the cause for termination.
For purposes of this Agreement, "family" shall mean "immediate family" as
defined in the rules of the Securities and Exchange Commission. In the case of a
termination for the causes described in (a), (d) and (e) above, such termination
shall be effective upon receipt of the written notice. In the case of the causes
described in (b) and (c) above, such termination notice shall not be effective
until thirty (30) days after Executive's receipt of such notice, during which
time Executive shall have the right to respond to Employer's notice and cure (if
curable) the breach or other event giving rise to the termination. In the case
of termination without Cause, such termination notice shall not be effective
until thirty (30) days after Executive's receipt of such notice.


Severance


10.4 Upon a termination of this Agreement with Good Reason by Executive or
without cause by Employer, Employer shall pay to Executive all accrued and
unpaid compensation and expense reimbursement, as of the date of such
termination and the "Severance Payment." The Severance Payment shall be payable
in a lump sum, subject to Employer's statutory and customary withholdings. The
Severance Payment shall be paid by Employer within thirty (30) business days of
the expiration of any applicable cure period. The "Severance Payment" shall
equal the total amount of the Salary payable to Executive under Section 4.1 of
this Agreement for a period of one (1) year.


Termination Upon Death


10.5 If Executive dies during the Term , this Agreement shall terminate, except
that Executive's legal representatives shall be entitled to receive any earned
but unpaid compensation or expense reimbursement due hereunder through the date
of death.


Termination Upon Disability


10.6 If, during the Term , Executive suffers and continues to suffer from a
"Disability" (as defined below), then Employer may terminate this Agreement by
delivering to Executive ten (10) calendar days' prior written notice of
termination based on such Disability, setting forth with specificity the nature
of such Disability and the determination of Disability by Employer. For purposes
hereof, "Disability" means "permanent and total disability" as defined in
Section 22(e)(3) of the Internal Revenue Code. Upon any such termination for
Disability, Executive shall be entitled to receive any earned but unpaid
compensation or expense reimbursement due hereunder through the date of
termination and the Severance Payment.


--------------------------------------------------------------------------------



ARTICLE 11


PERSONNEL POLICIES, CONDITIONS, AND BENEFITS


Except as otherwise provided herein, Executive's employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer's
Executives as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Employer in its sole discretion.
During the Term hereof, Executive shall be entitled to vacation during each year
of the Term at the rate of four (4) weeks per year. Within 30 days after the end
of each year of the Term, Employer shall elect to (a) carry over and allow
Executive the right to use any accrued and unused vacation of Executive, or (ii)
pay Executive for such vacation in a lump sum in accordance with its standard
payroll practices. Executive shall take such vacation at a time approved in
advance by the Board of Directors of Employer, which approval will not be
unreasonably withheld but will take into account the staffing requirements of
Employer and the need for the timely performance of Executive's
responsibilities.


ARTICLE 12


BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of the parties hereto, their
respective heirs, successors and permitted assigns.


ARTICLE 13


GENERAL PROVISIONS


No Waiver


13.1 No failure by either party to declare a default based on any breach by the
other party of any provisions of this Agreement, nor failure of such party to
act quickly with regard thereto, shall be considered to be a waiver of any such
breach, or of any future breach.


Modification


13.2 No waiver or modification of this Agreement or of any covenant, condition,
or limitation herein contained shall be valid unless in writing and duly
executed by the parties to be charged therewith.


Submission to Jurisdiction; Consent to Service of Process.


13.3 Submission to Jurisdiction; Consent to Service of Process. This Agreement
shall be governed in all respects, by the laws of the State of New York,
including validity, interpretation and effect, without regard to principles of
conflicts of law. The parties hereto irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts in the
State of New Jersey or in the State of New York for any lawsuits, actions or
other proceedings arising out of or related to this Agreement and agree not to
commence any lawsuit, action or other proceeding except in such courts. The
parties hereto further agree that service of process, summons, notice or
document by mail to their addresses set forth above shall be effective service
of process for any lawsuit, action or other proceeding brought against them in
any such court. The parties hereto irrevocably and unconditionally waive any
objection to the laying of venue of any lawsuit, action or other proceeding
arising out of or related to this Agreement in such courts, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such lawsuit, action or proceeding brought in any such court
has been brought in an inconvenient forum.


--------------------------------------------------------------------------------



Entire Agreement


13.4 This Agreement embodies the whole agreement between the parties hereto
regarding the subject matter hereof and there are no inducements, promises,
terms, conditions, or obligations made or entered into by Employer or Executive
other than contained herein.


Severability


13.5 In the event a court of competent jurisdiction determines that a term or
provisions contained in this Agreement is overly broad in scope, time
geographical location or otherwise, the parties hereto authorize such Court to
modify and reduce any such term or provision deemed overly broad in scope, time,
geographic location or otherwise so that it complies with then applicable law.


Headings


13.6 The headings contained herein are for the convenience of reference and are
not to be used in interpreting this Agreement.


Independent Legal Advice


13.7 Employer and Executive each acknowledge that he or it has obtained legal
advice concerning this Agreement.


No Assignment


13.8 No party may pledge or encumber its respective interests in this Agreement
nor assign any of its rights or duties under this Agreement without the prior
written consent of the other party.


IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 

        EMPLOYER:   MAGNITUDE INFORMATION SYSTEMS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Edward Marney   Title:   President   EXECUTIVE:

 

        By:      
 
Name: 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------


 